*461OPINION.
Smith:
In the estate-tax return filed by the Guaranty Trust Co. of New York for Claire Louise Burton, deceased, there was deducted from the gross estate $121,035, upon the ground that this amount was received by the decedent from the estate of her husband, who died less than five years prior to the date of the death of the decedent. The deduction was disallowed by the Commissioner, apparently upon the ground that the $127,035 could not “ be identified as having been acquired in exchange for property ” received from the estate of the decedent’s husband.
The law applicable to the issue involved is section 403 (a) (2) of the Revenue Act of 1921, which permits the deduction from the gross estate of a decedent, in the determination of the net estate, of “ an amount equal to the value of any property forming a part of the gross estate situated in the United States of any person who died within five years prior to the death of the decedent where such property can be identified as having been received by the decedent from such prior decedent by gift, bequest, devise, or inheritance, or which can be identified as having been acquired in exchange for property so received.”
In the instant appeal the decedent received from the administrator of the estate of Frank Vincent Burton, in settlement of certain pending lav/ suits, the sum of $127,035. The Board is not informed of the character of these law suits, or whether the amount constituted a “ gift, bequest, devise, or inheritance ” received from the estate of her deceased husband.
On reference to the Board, James did not participate.